Exhibit 10.1

 

SEPARATION, CONSULTING AND GENERAL RELEASE AGREEMENT

 

THIS SEPARATION, CONSULTING AND GENERAL RELEASE AGREEMENT (the “Agreement”) is
entered into as of the first date on the signature page hereto (the “Effective
Date”), by and between HCP, Inc. (the “Company”) and Thomas M. Herzog
(“Executive”) (together, the “Parties”).

 

R E C I T A L S

 

WHEREAS, Executive is employed by the Company as its Executive Vice
President—Chief Financial Officer; and

 

WHEREAS, Executive desires to leave his employment with the Company to pursue
new opportunities and business challenges within the real estate industry and
therefore, the Parties wish to make arrangements to terminate their employment
relationship and resolve, fully and finally, all outstanding matters between
them.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
hereinafter, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:

 

AGREEMENT

 

1.                                       EXECUTIVE’S SEPARATION.  Executive’s
separation from the Company shall be effective May 15, 2011 (the “Separation
Date”).  Executive hereby agrees that he will resign from his employment as an
officer of the Company and any other position he may hold with the Company as of
the Separation Date, and Executive agrees that he will execute any and all
documents necessary to effect such resignations.  Upon the Separation Date,
Executive shall return to the Company all files, records, credit cards, keys,
equipment, and all other Company property or documents maintained by Executive
for the Company’s use or benefit.  From the date of this Agreement until the
Separation Date, Executive shall continue to serve in his current role and shall
continue to receive his base salary and be entitled to continue to participate
in all employee benefit plans and programs offered by the Company, subject to
the eligibility requirements, terms and conditions of each plan or program then
in effect.  Any Company stock options, restricted stock or other equity or
equity-related compensation previously granted to Executive that are not vested
as of the Separation Date will be cancelled and Executive shall have no further
right, title or interest in or under such awards.  Notwithstanding anything in
the Company option plan or Executive’s stock option agreements to the contrary,
Executive shall have until the six (6) month anniversary of the Separation Date
to exercise any stock options that are vested as of the Separation Date.  To the
extent any of Executive’s stock options are not exercised within six (6) months
after the Separation Date such stock options shall be cancelled and Executive
shall have no further right, title or interest in or under any such awards.

 

1

--------------------------------------------------------------------------------


 

2.                                       CONSULTING SERVICES.  In consideration
of Executive’s representations, releases, waivers and promises set forth in this
Agreement, the Company agrees that for the period commencing on the Separation
Date and ending on the date that is nine (9) months following the Separation
Date (the “Consulting Term”), Executive shall provide consulting services to the
Company on the following terms and conditions:

 

a.                                       Executive will be reasonably available
to consult with the Company on an as-needed basis on matters familiar to him as
a result of his prior work with the Company.

 

b.                                      The Company will pay Executive a
consulting fee of $75,000 per month, payable in semi-monthly installments during
such Consulting Term, and Executive shall be solely responsible for all taxes
owed on such payments.  If Executive believes that any payment owed under this
paragraph has not been properly paid to him, he shall advise the Company’s
General Counsel in writing, and the Company shall have fifteen (15) days to
correct any mistaken or inadvertent non-payment.

 

c.                                       At the end of the Consulting Term, if
Executive has satisfactorily performed the consulting services and abided by all
terms and conditions set forth in this Agreement, the Company shall pay him a
bonus in the amount of $300,000; conditioned upon Executive’s execution and
non-revocation of a supplemental waiver and general release of claims in a form
provided by the Company which shall not include terms that exceed the terms of
this Agreement.

 

d.                                      Executive agrees that, during the
Consulting Term, he is retained solely as an independent contractor to the
Company. Executive agrees that he is not, and will not claim or represent
himself to be, an employee or agent of the Company, that he has no authority to
enter into any contracts or agreements on behalf of the Company or to otherwise
bind the Company in any manner, and that he will not represent to any person or
entity that he has any such authority

 

3.                                       ADDITIONAL CONSIDERATION. In further
consideration of the terms, representations, and releases in this Agreement, the
Company will provide Executive with the following additional payments and
benefits:

 

a.                                       a lump sum payment in the amount of
$1,675,000, less all applicable state and federal tax withholdings and other
lawful deductions, and payable five (5) days following the Separation Date;

 

b.                                      a lump sum payment in the amount of
$50,000, less all applicable state and federal tax withholdings and other lawful
deductions and payable five (5) days following the Separation Date, to reimburse
Executive for the estimated premiums for twenty-four (24) months of COBRA
continuation coverage for himself and his eligible dependents pursuant to
Section 4980B of the Internal Revenue Code or the applicable state equivalent
(“COBRA”).  It shall be Executive’s sole responsibility to timely elect COBRA
coverage and make the required premium payments;

 

2

--------------------------------------------------------------------------------


 

c.                                       five (5) days following the Separation
Date, the Company shall pay Executive a cash lump sum amount equal to the
portion of Executive’s account under the Corporation’s 401(k) plan (including,
without limitation, any 401(k) matching contributions), if any, that has not
become vested under the terms of such plan as of the Separation Date;

 

d.                                      for the period of six (6) years
following the Separation Date, Executive shall be covered under the Company’s
existing or successor directors’ and officers’ liability insurance policy; and

 

e.                                       the Company will reimburse Executive’s
actual attorney fees and costs incurred for his attorney’s review of and advice
regarding Executive’s resignation and this Agreement, to a maximum of $20,000. 
This reimbursement will be made directly to Executive’s attorney upon the
presentment of a statement of fees actually incurred.

 

Executive acknowledges and agrees that under the terms of this Agreement he is
receiving consideration beyond that which he would otherwise be entitled to and
which, but for the mutual covenants set forth in this Agreement, the Company
would not otherwise be obligated to provide.  Executive further agrees that the
payments and benefits provided hereunder are in addition to any wages and
accrued but unused vacation earned through the Separation Date.

 

4.                                       MUTUAL RELEASE AND WAIVER.

 

a.                                       Executive’s Release.

 

(i)                                     In exchange for the consideration
described in Sections 2 and 3. above, Executive hereby forever releases and
discharges the Company and its parents, affiliates, successors, and assigns, as
well as each of its past and present officers, directors, employees, agents,
attorneys, and shareholders (collectively, the “Company Released Parties”), from
any and all claims, charges, complaints, liens, demands, causes of action,
obligations, damages, and liabilities, known or unknown, suspected or
unsuspected, that Executive had, now has, or may hereafter claim to have against
the Company Released Parties arising out of or relating in any way to
Executive’s employment with, or resignation from, the Company, or otherwise
relating to any of the Company Released Parties from the beginning of time to
the Effective Date (the “Executive’s Release”).  Executive’s Release
specifically extends to, without limitation, any and all claims or causes of
action for wrongful termination, breach of an express or implied contract,
breach of the covenant of good faith and fair dealing, breach of fiduciary duty,
fraud, misrepresentation, defamation, slander, infliction of emotional distress,
disability, loss of future earnings, and any claims under any applicable state,
federal, or local statutes and regulations, including, but not limited to, the
Civil Rights Act of 1964, as amended, the Equal Pay Act of 1963, as amended, the
Fair Labor Standards Act, as amended, the Americans with Disabilities Act of
1990, as amended (the “ADA”), the Rehabilitation Act of 1973, as amended, the
Employee Retirement Income

 

3

--------------------------------------------------------------------------------


 

Security Act of 1974, as amended (“ERISA”), the Worker Adjustment and Retraining
Notification Act, as amended (the “WARN Act”), Section 806 of the Sarbanes-Oxley
Act, the Family and Medical Leave Act, as amended, and the California Family
Rights Act, as amended, the California Fair Employment and Housing Act, as
amended and California Labor Code Section 1400 et seq.; provided, however, that
this Release does not waive, release or otherwise discharge any claim or cause
of action that cannot legally be waived, including, but not limited to, any
claim for unpaid wages, workers’ compensation benefits, unemployment benefits
and any claims for indemnification under applicable law.

 

(ii)                                  For the purpose of implementing a full and
complete release, Executive understands and agrees that this Agreement is
intended to include all claims, if any, which Executive may have and which
Executive does not now know or suspect to exist in his favor against the Company
Released Parties and this Agreement extinguishes those claims.  Accordingly,
Executive expressly waives all rights afforded by Section 1542 of the Civil Code
of the State of California (“Section 1542”) and any similar statute or
regulation in any other applicable jurisdiction.  Section 1542 states as
follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

(iii)                               This Agreement shall not prevent Executive
from filing a charge with the Equal Employment Opportunity Commission (or
similar state or local agency) or participating in any investigation conducted
by the Equal Employment Opportunity Commission (or similar state or local
agency); provided, however, that Executive acknowledges and agrees that any
claims by Executive for personal relief in connection with such a charge or
investigation (such as reinstatement or monetary damages) hereby are barred.

 

b.                                      The Company’s Release.

 

(i)                                     The Company hereby forever releases and
discharges Executive, his heirs, successors, and assigns, from any and all
claims, charges, complaints, liens, demands, causes of action, obligations,
damages, and liabilities, known or unknown, suspected or unsuspected, that the
Company had, now has, or may hereafter claim to have against Executive (the
“Company’s Release”).  The Company’s Release specifically extends to, without
limitation, any and all claims or causes of action under common law as well as
any claims under any applicable state, federal, or local statutes and
regulations; provided, however, that the Company’s Release does not waive,
release, or otherwise discharge any claim or cause of action to enforce any
rights the Company may have with respect to the confidentiality of Company
information, the assignment of inventions or the solicitation of the Company’s
customers, clients or employees or any claim or cause of action that cannot
legally be waived.

 

4

--------------------------------------------------------------------------------


 

(ii)                                  For the purpose of implementing a full and
complete release, the Company understands and agrees that this Agreement is
intended to include all claims, if any, which the Company may have and which the
Company does not now know or suspect to exist in its favor against Executive and
this Agreement extinguishes those claims.  Accordingly, the Company expressly
waives all rights afforded by Section 1542 of the Civil Code of the State of
California (“Section 1542”) and any similar statute or regulation in any other
applicable jurisdiction.  Section 1542 states as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

5.                                       ADEA WAIVER AND RELEASE.  In
consideration of the Company’s payment to Executive of $100,000, less all
applicable state and federal tax withholdings and other lawful deductions (the
“ADEA Consideration”) within five (5) days of the Separation Date, Executive
hereby agrees that he shall sign and return to the Company the ADEA Release
provided at Exhibit A hereto in accordance with its terms.  Executive
acknowledges and agrees that the effectiveness of the ADEA Release shall have no
effect on the effectiveness of this Agreement and that this Agreement shall be
in full force and effect and binding upon the Parties upon and from its date of
execution.  Executive acknowledges and agrees that the ADEA Consideration is in
addition to anything of value that Executive is otherwise entitled to receive
and is offered solely in consideration of Executive’s execution (and
non-revocation) of the ADEA Release.

 

6.                                       CODE SECTION 409A COMPLIANCE.  This
Agreement and the payments provided for hereunder are intended to be exempt from
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) as a
“short-term deferral” within the meaning of Treasury Regulation
Section 1.409A-1(b)(4)(i).  The parties hereto agree that in the event it is
determined that this Agreement or any payment hereunder is subject to and not
compliant with Code Section 409A they shall negotiate in good faith to amend the
Agreement to the extent possible to avoid the imposition of additional taxes
under Section 409A of the Code.

 

7.                                       REPRESENTATIONS.  Executive and the
Company make the following representations, each of which is an important
consideration to the other party’s willingness to enter into this Agreement:

 

a.                                       Executive acknowledges that the Company
is not entering into this Agreement because it believes that Executive has any
cognizable legal claim against the Company Released Parties.  If Executive
elects not to sign this Agreement, the fact that this Agreement was offered will
not be understood as an indication that the Company Released Parties believed
Executive was treated unlawfully in any respect.

 

b.                                      Executive understands and agrees that he
has been advised to consult with an attorney of his choice concerning the legal
consequences of this Agreement.  Executive hereby acknowledges that prior to
signing this Agreement, he had the opportunity to consult with an attorney of
his choosing regarding the effect of each and every provision of this Agreement.

 

5

--------------------------------------------------------------------------------


 

c.                                       Executive and the Company, on behalf of
himself and itself, acknowledge and agree that he and it knowingly and
voluntarily entered into this Agreement with complete understanding of all
relevant facts, and that neither party was fraudulently induced nor coerced to
enter into this Agreement.

 

d.                                      The Parties each represent and warrant
to the other that they have the capacity and authority to enter into this
Agreement and be bound by its terms.

 

8.                                       CONTINUING OBLIGATIONS AND RESTRICTIVE
COVENANTS.

 

a.                                       During the Consulting Term and at all
times thereafter to the extent consistent with applicable law, Executive agrees
that he will not use or disclose any confidential information, trade secrets, or
financial, personnel, proprietary information, or client information which
Executive learned while employed by, or providing consulting services to, the
Company;

 

b.                                      Executive agrees that if during the
Consulting Term he accepts any consulting or employment relationship with a
publicly-traded healthcare REIT that is a direct competitor of the Company, the
Consulting Term and all of the benefits and payments to him provided under
Section 2 above will automatically end, unless the Company waives this provision
in writing.

 

c.                                       During the Consulting Term, Executive
agrees that he will not, directly or indirectly, solicit or encourage any
Company employee to leave his or her employment with the Company.

 

9.                                       MUTUAL NON-DISPARAGEMENT.  Executive
agrees that he will not, at any time, make, directly or indirectly, any oral or
written public statements that are disparaging of the Company, its products or
services, and any of its present or former officers, directors or employees. 
The Company (limited to its officers and directors) agrees that it will not, at
any time, make, directly or indirectly, any oral or written public statements
that are disparaging of Executive.

 

10.                                 COOPERATION.  Executive agrees that he will
cooperate with the Company, including executing documents and providing
requested information, as may reasonably be required to give effect to the
provisions of this Agreement or for the Company to comply with applicable
securities laws.

 

11.                                 INDEMNIFICATION.  The Company represents and
warrants that the Indemnification Agreement by and between Executive and the
Company will remain in full force and effect following the Separation Date, in
accordance with its terms.

 

6

--------------------------------------------------------------------------------


 

12.                                 REMEDIES.  If Executive fails to comply with
or otherwise breaches any of the promises, representations, or releases in this
Agreement, the Company may immediately stop any payments or benefits otherwise
owing under this Agreement and may seek additional relief or remedy as provided
under applicable law.

 

13.                                 GOVERNING LAW.  This Agreement and all
rights, duties, and remedies hereunder shall be governed by and construed and
enforced in accordance with the laws of the State of California, without
reference to its choice of law rules, except as preempted by federal law.

 

14.                                 SUCCESSORS AND ASSIGNS.  Executive agrees
that this Agreement will be binding upon, and pass to the benefit of, the
successors and assigns of the Company.  Any payments and benefits due to the
Executive hereunder shall be payable to his estate or representative in the
event of his death or disability.

 

15.                                 AMENDMENTS.  This Agreement may not be
amended or modified other than by a written instrument signed by an authorized
representative of the Company and Executive.

 

16.                                 DESCRIPTIVE HEADINGS.  The section headings
contained herein are for reference purposes only and shall not in any way affect
the meaning or interpretation of this Agreement.

 

17.                                 COUNTERPARTS.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which shall constitute one and the same instrument.  Facsimile and
.pdf signatures will suffice as original signatures.

 

18.                                 NOTICES.  All notices hereunder shall be in
writing and delivered personally or sent by United States registered or
certified mail, postage prepaid and return receipt requested:

 

If to the Company:

 

HCP, Inc.

3760 Kilroy Airport Way, Suite 300

Long Beach, California 90806

 

If to Executive:

 

Tom Herzog

at the most recent address in the payroll records of the Company

 

19.                                 ENTIRE AGREEMENT.  This Agreement sets forth
the entire agreement and understanding of the Parties relating to the subject
matter hereof and merges and supersedes all prior discussions, agreements, and
understandings of every kind and nature between the Parties hereto, and neither
Party shall be bound by any term or condition other than as expressly set forth
or provided for in this Agreement.

 

(SIGNATURE PAGE FOLLOWS)

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the first
date set forth below.

 

 

HCP, INC..

 

THOMAS M. HERZOG

 

 

 

 

By:

/s/ J. Alberto Gonzalez-Pita

 

/s/ Thomas M. Herzog

Its:

Executive Vice President,

 

 

 

General Counsel and

 

 

 

Corporate Secretary

 

 

 

 

 

 

Date:

March 19, 2011

 

Date:

March 19, 2011

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

EXECUTIVE’S ADEA WAIVER AND RELEASE OF CLAIMS

(“ADEA RELEASE”)

 

a.                                       In consideration of the ADEA
Consideration (as defined in Section 5 of the Separation, Consulting and General
Release Agreement), Executive hereby waives, releases and discharges any and all
claims, charges, complaints, liens, demands, causes of action, obligations,
damages, and liabilities, known or unknown, suspected or unsuspected, that
Executive had, now has, or may hereafter claim to have against the Company
Released Parties arising under the Age Discrimination in Employment Act, as
amended (“ADEA”), the Older Workers Benefit Protection Act, as amended (the
“OWBPA”), and the age discrimination provisions of the California Fair
Employment and Housing Act.

 

b.                                      Executive has been informed and
understands and agrees that he has twenty-one (21) calendar days after receipt
of this ADEA Release to consider whether to sign it.  Executive has been
informed and understands and agrees that he may revoke this ADEA Release at any
time during the seven (7) calendar days after this ADEA Release is signed and
returned to the Company, in which case none of the provisions of this ADEA
Release will have any effect.  Executive acknowledges and agrees that if he
wishes to revoke this ADEA Release, he must do so in writing, and that such
revocation must be signed by Executive and received by the Chief Executive
Officer or General Counsel of the Company no later than the seventh (7th) day
after Executive has signed and retuned the ADEA Release.  Executive acknowledges
and agrees that, in the event Executive revokes the ADEA Release, he shall have
no right to receive the ADEA Consideration.  Executive’s revocation of this ADEA
Release shall not in any way impair the effectiveness of the Separation,
Consulting and General Release Agreement, which will remain in effect as of the
day of execution in accordance with its terms.

 

c.                                       Executive acknowledges and agrees that
prior to signing this ADEA Release, he read and understood each and every
provision of this ADEA Release.  Executive understands and agrees that he has
been advised in this writing to consult with an attorney of his choice
concerning the legal consequences of this ADEA Release.  Executive hereby
acknowledges that prior to signing this ADEA, he had the opportunity to consult
with an attorney of his choosing regarding the effect of each and every
provision of this ADEA Release.

 

d.                                      Executive acknowledges and agrees that
he knowingly and voluntarily entered into this ADEA Release with complete
understanding of all relevant facts, and that he was neither fraudulently
induced nor coerced to enter into this ADEA Release.

 

e.                                       Executive understands that he is not
waiving, releasing, or otherwise discharging any claims under the ADEA that may
arise after the date he signs this ADEA Release.

 

9

--------------------------------------------------------------------------------


 

f.                                         This ADEA Release shall be effective
upon the eighth (8th) calendar day following the date that Executive executes
this ADEA Release and returns it to the Company, provided that Executive does
not revoke or attempt to revoke his acceptance of this ADEA Release prior to
such date in accordance with the provisions of Section b above.

 

 

THOMAS M. HERZOG

 

 

 

/s/ Thomas M. Herzog

 

 

 

 

Date:

March 19, 2011

 

 

10

--------------------------------------------------------------------------------